DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas M. Kidd U.S. Patent Publication 2010/0148550 A1 (Kidd).
Regarding claim 1, Kidd discloses a sound emission arrangement, having a seating means that has a backrest surface (Figure 1 Element 16) and a headrest surface (Figure 1 Element 22), where the sound emission arrangement has at least one first and one second actuator (Element 30) for vibration excitation, where each of the two actuators is arranged in the seating means, so that the first and the second actuator are each arranged with their excitation surface on an inner side of a covering (Figure 1 Element 28) of the headrest surface ([0012]) or an inner side of a covering of the backrest surface at substantially a same height (Figure 2).  
Regarding claim 2, Kidd discloses the sound emission arrangement wherein the excitation surface is positioned directly on the covering ([0012]) and/or connected directly to said covering.  
Regarding claim 9, Kidd discloses the sound emission arrangement wherein the first and the second actuator (Element 30) are formed such that the actuator excites or can excite its excitation surface and therefore a connected body to vibrate its body structure, as a result of which the body, which is at least partially surrounded by air, emits sound waves.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas M. Kidd U.S. Patent Publication 2010/0148550 A1 (Kidd) in view of Dimitrios Patsouras et al. U.S. Patent 10,789,927 B2 (Patsouras).
Regarding claim 3, Kidd discloses the sound emission arrangement wherein the excitation surface is positioned directly on the covering ([0012]) and/or connected directly to said covering.  Kidd does not directly disclose a transfer element arranged between the excitation surface and covering.  Patsouras discloses a sound emission arrangement comprising a transfer element (Element 3) arranged between the excitation surface (Element 11) and cover (Element 4).  
Therefore it would have been an obvious modification well known in the art before the effectively filing date of the claimed invention to modify Kidd as taught by Patsouras to include Patsouras’ transfer element.  Such a modification would enhance the acoustic experience.  
Regarding claim 4, Kidd discloses the sound emission arrangement wherein the actuators (Element 30) are arranged on an inner side of the cover.  Kidd does not directly disclose the actuators to be substantially normal relative to the covering.  Patsouras discloses actuators (Element 2) that are arranged in a manner oriented substantially normally to the covering surface (Figure 2 Element 4).  
Therefore it would have been an obvious modification well known in the art before the effectively filing date of the claimed invention to modify Kidd as taught by Patsouras to include Patsouras’ arrangement of parts.  Such a modification would enhance the acoustic experience.  
Kidd in view of Patsouras does not directly disclose the covering surface to be of curved configuration.  Shape modification is common and well known in the art as a design modification.  Such a modification would provide a means to improve the aesthetics of the apparatus. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas M. Kidd U.S. Patent Publication 2010/0148550 A1 (Kidd) in view of John Thomas Alexiou et al. et al. U.S. Patent Publication 2019/0300020 A1 (Alexiou). 
Regarding claim 5, Kidd discloses the sound emission arrangement wherein the seating means has actuators (Element 30) configured for reproducing exciting frequencies arranged on the inner side of the covering of the vehicle trim positioned in the headrest.  Kidd does not directly disclose an addition bass actuator.  Alexiou discloses a sound emission arrangement wherein the seating means has an additional bass actuator (Element 116 on Element 110) configured for reproducing/exciting frequencies of substantially less than 200 Hz and this additional bass actuator on a side of the backrest surface on the inner side of the covering of a sitting surface or on the seating means structure in the region of the sitting surface backrest surface ([0097-0099]).  
Therefore it would have been an obvious modification well known in the art before the effectively filing date of the claimed invention to modify Kidd as taught by Alexiou to include Alexiou’s bass actuator.  Such a modification would enhance the acoustic experience.  

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas M. Kidd U.S. Patent Publication 2010/0148550 A1 (Kidd) in view of Paul Heppner et al. U.S. Patent 4,027,112 (Heppner). 
Regarding claim 6, Kidd discloses the sound emission arrangement comprising actuators (Element 30).  Kidd does not directly disclose the actuators to have an open frame on the rear side.   Heppner discloses a sound emission arrangement wherein the actuators (Figure 1 Element 5) each have an open frame (Figure 1 and 2) on their rear side which is averted from the excitation surface, said frame enclosing the actuator with a spacing and projecting beyond the rear side of said actuator and said frame being of flexible and/or deformable configuration and/or having articulated joints (Column 2 Lines 9-16, 37-48, Element 19  Column 2 Line 67-Column 3 Line 35). 
Therefore it would have been an obvious modification well known in the art before the effectively filing date of the claimed invention to modify Kidd as taught by Heppner to include Heppner’s actuator structure.  Such a modification would secure the actuator in the housing.  
Regarding claim 7, Kidd in view of Heppner discloses the sound emission arrangement wherein the frame (Figure 1 cavity periphery Element 2, Heppner) is formed from struts (linear boundary shown in Figure 1 of Element 2, Heppner) and is of deformable configuration in the direction normal to the excitation surface and also is likewise of deformable configuration perpendicular to said excitation surface.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas M. Kidd U.S. Patent Publication 2010/0148550 A1 (Kidd) in view of Paul Heppner et al. U.S. Patent 4,027,112 (Heppner) in view of Dimitrios Patsouras et al. U.S. Patent 10,789,927 B2 (Patsouras).
Regarding claim 8, Kidd discloses the sound emission arrangement.  Kidd does not directly disclose a frame.   Heppner discloses a sound emission arrangement wherein the actuators including the frame in each case (Figure 1 Element 5 inside Element 2), are each mounted loosely mounted in a flexible filler material (Element 3) in the seating means and are each connected at the front, on sides of the excitation surface of the actuator.  
Therefore it would have been an obvious modification well known in the art before the effectively filing date of the claimed invention to modify Kidd as taught by Heppner to include Heppner’s actuator structure.  Such a modification would secure the actuator in the housing.
Kidd in view of Heppner does not directly disclose a transfer element arranged between the excitation surface and covering.  Patsouras discloses a sound emission arrangement comprising a transfer element (Element 3) arranged between the excitation surface (Element 11) and cover (Element 4).  
Therefore it would have been an obvious modification well known in the art before the effectively filing date of the claimed invention to modify Kidd in view of Heppner as taught by Patsouras to include Patsouras’ transfer element.  Such a modification would enhance the acoustic experience.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636